DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/27/2021 and 06/23/2021 are being considered by the examiner.

Drawings
Figures 1A-1I should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 7 are objected to because of the following informalities: 
- in claim 2 line 2, the term “valve; and” should be corrected as “valve.” 
- in claim 7 line 4, the punctuation mark following the term “printheads” should be corrected as “;”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimori et al. (US 2013/0050375) in view of Herrmann et al. (US 9,815,303) and/or Herrmann et al. (US 9,944,094).
Regarding claim 1, Ishimori et al teaches a printing system (fig.1), comprising: 
an ink deposition assembly (ink deposition assembly of printer 1 in fig.1) comprising one or more printheads (3) arranged to eject ink to a deposition region of the ink deposition assembly (fig.1); 
a media transport device (media 15 transport device including 7-10,13,21 in fig.1) comprising a support surface (21 figs.2,3), the media transport device configured to hold a print medium (15) against the support surface (21) by vacuum suction (suction unit 5 figs.1,2) through holes (pluralities of holes 24,25,26 figs.3-5) in the media transport device and transport the print media (15) along a process direction though the deposition region (figs.1-5); 
an airflow control system (70,80,100 figs.4,5) comprising a valve (70 including 71-75, 80 including 81-84, 100 including 101-103,104-106 in figs.4,5) actuatable between an open state and a closed state, the valve blocking airflow through a subset of the holes (24,25,26 figs.3-5) in the closed state, and the valve allowing airflow through the subset of holes in the open state (figs.6-8, paragraphs 0075-0078, 0122-0125, 0130-0138, 0140-0144, 0147, 0153).
Ishimori et al does not teach the media transport device includes a movable type support surface (i.e. wherein the media support surface is a belt or drum type).
However, Herrmann et al (‘303) teaches media transport device (104 figs.1) including a movable type support surface (belt 112) supporting medium by vacuum suction (figs.1; col.4 lines 60-67, col.5 lines 1-10). 
Similarly, Herrmann et al (‘094) teaches media transport device (fig.1) including a movable type support surface (drum 112) supporting medium by vacuum suction (figs.1-3, col.5 lines 12-35). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use type of media transport device including movable type support surface such as belt in the printing system of Ishimori et al based on the teachings of Herrmann et al (‘303) and/or Herrmann et al (‘094) to provide more efficient media transport device for instance capable of easily feed different types of media through print zone at higher speed.   
  Regarding claim 2, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches an actuator (90, 62, 61 figs.4,5 of Ishimori et al; 148 figs.1-2 of Herrmann et al (‘303); 184 figs. 3 of Herrmann et al (‘094)) operably coupled to and configured to actuate the valve (70 including 71-75, 80 including 81-84, 100 including 101-103,104-106 in figs.4,5 of Ishimori et al; 132,140 figs.1-2 of Herrmann et al (‘303); 144 in 140 figs. 2-3 of Herrmann et al (‘094) ).
Regarding claim 3, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches a controller (controlling units of of Ishimori et al, Herrmann et al (‘303),Herrmann et al (‘094)) configured to cause the actuator to actuate the valve between the open state and the closed state to selectively block the subset of holes based on a position of an inter-media zone between adjacent print media held against the movable support surface (figs.3,7,8, paragraphs 0134-0144 of Ishimori et al; figs.1B, col.7 lines 16-43 of Herrmann et al (‘303); figs.2,3, col.6 lines 46-67, col.7 lines 1-20  of Herrmann et al (‘094)).
Regarding claim 4, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein the controller is configured to cause the actuator to actuate the valve from the open state to the closed state in response to a downstream edge of the inter-media zone reaching a first position relative to the valve (figs.4,6-8, paragraphs 0134-0144,0156,0157 of Ishimori et al; figs.1B and related texts in particular col.7 lines 16-43 of Herrmann et al (‘303); figs.2,3 and related texts in particular col.6 lines 46-67, col.7 lines 1-20  of Herrmann et al (‘094)).
Regarding claim 5, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein the controller is configured to cause the actuator to actuate the valve from the closed state to the open state in response to an upstream edge of the inter-media zone reaching a second position relative to the valve (figs.4,6-8, paragraphs 0134-0144,0156,0157 of Ishimori et al; figs.1B and related texts in particular col.7 lines 16-43 of Herrmann et al (‘303); figs.2,3 and related texts in particular col.6 lines 46-67, col.7 lines 1-20  of Herrmann et al (‘094)).
Regarding claim 6, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein the first position corresponds to an upstream boundary of the subset of holes and the second position corresponds to a downstream boundary of the subset of holes (figs.4,6-8, paragraphs 0134-0144,0156,0157 of Ishimori et al; figs.1B and related texts in particular col.7 lines 16-43 of Herrmann et al (‘303); figs.2,3 and related texts in particular col.6 lines 46-67, col.7 lines 1-20  of Herrmann et al (‘094)) (for instance the subset of holes can be the holes corresponding to the inter-copy gaps).
Regarding claim 7, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein the subset of the holes (24,25,26 figs.3-5 of Ishimori et al; 116A-116D figs.1,2 of Herrmann et al (‘303); 128 figs.2,3 of Herrmann et al (‘094)) blocked by the valve comprise one or any combination of: holes upstream of and adjacent to one of the printheads (holes upstream of 3 fig.1 of Ishimori et al; 164 figs.1 of Herrmann et al (‘303); 120 figs.1-3 of Herrmann et al (‘094)); holes downstream of and adjacent to one of the printheads (holes downstream of 3 fig.1 of Ishimori et al; 164 figs.1 of Herrmann et al (‘303); 120 figs.1-3 of Herrmann et al (‘094)); holes located under one of the printheads (holes under 3 fig.1 of Ishimori et al; 164 figs.1 of Herrmann et al (‘303); 120 figs.1-3 of Herrmann et al (‘094)); and holes located under a printhead module of the ink deposition assembly, the printhead module comprising a carrier plate  and a plurality of the printheads arranged to eject the printing fluid through openings in the carrier plate (structure/frame supporting 3 fig.1 of Ishimori et al; 164 figs.1 of Herrmann et al (‘303); 120 figs.1-3, col.1 lines 13-15, col. 2 lines 15-18, col.3 lines 31-34 of Herrmann et al (‘094)) (see also applicant admitted prior arts figs.1A,1D).
Regarding claim 8, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein the media transport device further comprises a vacuum platen (4 fig.1 of Ishimori et al; 108 figs.1 of Herrmann et al (‘303); 140 figs.1-3 of Herrmann et al (‘094)) comprising a first surface over which the movable support surface (fig.1 of Ishimori et al as modified above; 112 figs.1 of Herrmann et al (‘303); 112 figs.1-3 of Herrmann et al (‘094)) moves, wherein the holes extending through the vacuum platen; and wherein the valve is positioned adjacent a second surface of the vacuum platen opposite to the first surface.
Regarding claim 9, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein the valve (70 including 71-75, 80 including 81-84, 100 including 101-103,104-106 in figs.4,5 of Ishimori et al; 132,140 figs.1-2 of Herrmann et al (‘303); 144 in 140 figs. 2-3 of Herrmann et al (‘094) ) extends across the vacuum platen in a direction perpendicular to the process direction.
Regarding claim 10, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein the holes (24,25,26 figs.3-5 of Ishimori et al; 116A-116D figs.1,2 of Herrmann et al (‘303); 128 in 140 figs. 2-3 of Herrmann et al (‘094)) are arranged in rows and columns in the vacuum platen and the subset of holes blocked by the valve (70 including 71-75, 80 including 81-84, 100 including 101-103,104-106 in figs.4,5 of Ishimori et al; 132,140 figs.1-2 of Herrmann et al (‘303); 144 in 140 figs. 2-3 of Herrmann et al (‘094) ) comprises one or more rows of holes.
Regarding claim 11, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein the movable support surface comprises a belt (112 figs.1-2 of Herrmann et al (‘303)).
Regarding claim 12, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein the airflow control system (70,80,100 figs.4,5 of Ishimori et al; 132,140,148 figs.1-2 of Herrmann et al (‘303); 144,140,184 figs. 2-3 of Herrmann et al (‘094) ) comprises a plurality of valves (70 including 71-75, 80 including 81-84, 100 including 101-103,104-106 in figs.4,5 of Ishimori et al; 132,140 figs.1-2 of Herrmann et al (‘303); 144 in 140 figs. 2-3 of Herrmann et al (‘094) ), the valve being one of the plurality of valves, each of the plurality of valves being independently actuatable between open and closed states (figs.4-8 of Ishimori et al; figs.1-2 of Herrmann et al (‘303); figs. 2-3 of Herrmann et al (‘094) ).
Regarding claim 13, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein the airflow control system further comprises a plurality of actuators, each of the plurality of actuators operably coupled to a respective on of the plurality of valves and configured to actuate the respective one of the plurality of valves between the open and closed states (actuators 90 including 91a-91f, 62, 61 figs.4,5 of Ishimori et al; 148 figs.1-2 of Herrmann et al (‘303); 184 figs. 3 of Herrmann et al (‘094)).
Regarding claim 14, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches further comprising a controller configured to cause the actuators (90 including 91a-91f, 62, 61 figs.4,5 of Ishimori et al; 148 figs.1-2 of Herrmann et al (‘303); 184 figs. 3 of Herrmann et al (‘094)) to independently actuate the plurality of valves between the open and closed states based on the position of an inter-media zone (figs.3,7,8, paragraphs 0134-0144 of Ishimori et al; figs.1B, col.7 lines 16-43 of Herrmann et al (‘303); figs.2,3, col.6 lines 46-67, col.7 lines 1-20  of Herrmann et al (‘094)).
Regarding claim 16, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches a method, comprising: 
transporting a print medium through a deposition region of a printhead (3 fig.1 of Ishimori et al; 164 figs.1 of Herrmann et al (‘303); 120 figs.1-3 of Herrmann et al (‘094)) of a printing system, wherein the print medium is held during the transporting against a movable support surface of a media transport device via vacuum suction through holes (24,25,26 figs.3-5 of Ishimori et al; 116A-116D figs.1,2 of Herrmann et al (‘303); 128 in 140 figs. 2-3 of Herrmann et al (‘094)) in the media transport device; 
ejecting print fluid from the printhead (3 fig.1 of Ishimori et al; 164 figs.1 of Herrmann et al (‘303); 120 figs.1-3 of Herrmann et al (‘094)) to deposit the ink to the print medium in the deposition region; and 
controlling an airflow control system (70,80,100 figs.4,5 of Ishimori et al; 132,140,148 figs.1-2 of Herrmann et al (‘303); 144,140,184 figs. 2-3 of Herrmann et al (‘094) ) to selectively block a subset of the holes by actuating a valve (70 including 71-75, 80 including 81-84, 100 including 101-103,104-106 in figs.4,5 of Ishimori et al; 132,140 figs.1-2 of Herrmann et al (‘303); 144 in 140 figs. 2-3 of Herrmann et al (‘094) ) between a closed state in which the valve blocks airflow through the subset of the holes and an open state in which the valve does not block airflow through the subset of the holes (figs.6-8, paragraphs 0075-0078, 0122-0125, 0130-0138, 0140-0144, 0147, 0153 of Ishimori et al; figs.1, col.7 lines 16-43 of Herrmann et al (‘303); figs.2,3, col.6 lines 46-67, col.7 lines 1-20  of Herrmann et al (‘094)).
Regarding claim 17, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein selectively blocking the subset of holes (24,25,26 figs.3-5 of Ishimori et al; 116A-116D figs.1,2 of Herrmann et al (‘303); 128 in 140 figs. 2-3 of Herrmann et al (‘094)) comprises actuating the valve between the closed state and the open state based on a position of an inter-media zone between adjacent print media held against the movable support surface (70 including 71-75, 80 including 81-84, 100 including 101-103,104-106 in figs.4,5 of Ishimori et al; 132,140 figs.1-2 of Herrmann et al (‘303); 144 in 140 figs. 2-3 of Herrmann et al (‘094) ).
Regarding claim 18, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein selectively actuating the valve comprises: 
actuating the valve (90, 62, 61 figs.4,5 of Ishimori et al; 148 figs.1-2 of Herrmann et al (‘303); 184 figs. 3 of Herrmann et al (‘094)) from the open state to the closed state in response to a downstream edge of the inter-media zone reaching a first position relative to the valve; and actuating the valve (90, 62, 61 figs.4,5 of Ishimori et al; 148 figs.1-2 of Herrmann et al (‘303); 184 figs. 3 of Herrmann et al (‘094)) from the closed state to the open state in response to a downstream edge of the inter-media zone reaching a second position relative to the valve (figs.4,6-8, paragraphs 0134-0144,0156,0157 of Ishimori et al; figs.1B and related texts in particular col.7 lines 16-43 of Herrmann et al (‘303); figs.2,3 and related texts in particular col.6 lines 46-67, col.7 lines 1-20  of Herrmann et al (‘094)).

Claim 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further in view of Moore et al. (US 2010/0276868).
Regarding claim 15, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) further teaches wherein the valve (70 including 71-75, 80 including 81-84, 100 including 101-103,104-106 in figs.4,5 of Ishimori et al; 132,140 figs.1-2 of Herrmann et al (‘303); 144 in 140 figs. 2-3 of Herrmann et al (‘094) ) comprises a valve body having a longitudinal axis and one or more passages extending diametrically radially through the valve body, and so as to move the one or more passages into flow communication with the subset of holes in the open state of the valve.
Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) does not explicitly teaches wherein the valve is the type wherein the valve is rotatable about the longitudinal axis so as to move the one or more passages into flow communication with the subset of holes in the open state of the valve.
Moore et al teaches valve (110 figs.2,3; 110’ fig.4) that is type wherein the valve is rotatable about longitudinal axis so as to move the one or more passages (110 figs.2,3; 130 fig.4) into flow communication with the subset of holes (holes in plate 160 fig.3) in the open state of the valve.
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such valve in the printing system of Ishimori et al as modified above based on the teachings of Moore et al to use a less complicated valve system that is more cost effective and results in extend life of the printer.   
Regarding claim 19, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) and Moore et al further teaches wherein selectively actuating the valve comprises causing an actuator (30,180 fig.4; 100, 30 fig.1 of Moore et al; 90, 62, 61 figs.4,5 of Ishimori et al; 148 figs.1-2 of Herrmann et al (‘303); 184 figs. 3 of Herrmann et al (‘094)) coupled to the valve (110 figs.2,3; 110’ fig.4 of Moore et al) to rotate a body of the valve.
Regarding claim 20, Ishimori et al as modified by Herrmann et al (‘303) and/or Herrmann et al (‘094) and Moore et al further teaches wherein actuating the valve (110 figs.2,3; 110’ fig.4 of Moore et al; 70 including 71-75, 80 including 81-84, 100 including 101-103,104-106 in figs.4,5 of Ishimori et al; 132,140 figs.1-2 of Herrmann et al (‘303); 144 in 140 figs. 2-3 of Herrmann et al (‘094)) comprises rotating the valve about a longitudinal axis of the valve to place one or more passages (110 figs.2,3; 130 fig.4 of Moore et al) extending diametrically through the valve in flow communication with the holes (holes in plate 160 fig.3 of Moore et al) in the open state and to position the valve to block airflow through the holes in the close state, the longitudinal axis extending perpendicular to a process direction (figs.2-4 4 of Moore et al; figs.4,5 of Ishimori et al; figs.1-2 of Herrmann et al (‘303); figs. 2-3 of Herrmann et al (‘094)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853